Citation Nr: 1103767	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-30 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of special monthly compensation for a 
surviving spouse based on the need for regular aid and 
attendance, effective December 30, 2005, to include the issue of 
whether the discontinuance of special monthly compensation for a 
surviving spouse based on the need for regular aid and attendance 
was proper.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to July 
1980, during the Vietnam Era and peacetime.  She died in March 
1982.  The appellant is her surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA), Montgomery, Alabama, Regional Office (RO).

The issue of entitlement to non-service-connected pension 
benefits for a Veteran has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A January 2006 rating decision discontinued the appellant's 
special monthly compensation based on the need for regular aid 
and attendance, effective December 30, 2005.  

2.  At the time of the January 2006 rating decision, the special 
monthly compensation based on the need for regular aid and 
attendance had been in effect for more than five years.

3.  The evidence of record has not demonstrated a sustained 
improvement under ordinary conditions of life.  



CONCLUSION OF LAW

The discontinuance of special monthly compensation for a 
surviving spouse based on the need for regular aid and attendance 
was not proper and is restored, effective December 30, 2005.  38 
U.S.C.A. §§ 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

Initially, the Board notes that without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied with respect to the appellant's restoration claim, the 
Board concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the appellant's claim.  This is so 
because the Board is taking action favorable to the appellant by 
herein restoring special monthly compensation for a surviving 
spouse based on the need for regular aid and attendance, 
effective December 30, 2005.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Legal Criteria and Analysis of the Restoration Claim

The appellant argues that the discontinuance of his special 
monthly compensation based on the need for regular aid and 
attendance, effective December 30, 2005, was unwarranted because 
he is in need of regular aid and attendance from his sister and 
suffers from body pain and difficulty walking, which makes him 
100 percent disabled.  

Having carefully considered the appellant's contentions in light 
of the record and the applicable law, the Board will apply the 
benefit-of-the-doubt doctrine, and the claim for restoration of 
special monthly compensation for a surviving spouse based on the 
need for regular aid and attendance, effective December 30, 2005, 
will be granted.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994) (under the 
'benefit-of-the-doubt' rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
veteran shall prevail upon the issue). 

Before a reduction or discontinuance of compensation payments may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 
3.105(e) provides that a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material facts 
and reasons for the action.  Additionally, the RO must advise the 
appellant of the proposed rating reduction or discontinuance and 
afford 60 days in which to present additional evidence showing 
that compensation should be continued at the present level.  If 
such additional evidence is not received within the 60-day 
period, the RO is to take final rating action and the award is to 
be reduced or discontinued as set forth in the proposal.  38 
C.F.R. § 3.105(e).  In this case, the procedural requirements of 
38 C.F.R. § 3.105(e) have been met as the appellant was provided 
notice of the proposed reduction in a July 2005 letter and 
attached June 2005 rating decision and was provided more than 60 
days to respond before the RO discontinued the pension payments 
in the January 2006 rating decision.  The July 2005 letter 
referred to an accompanying June 2005 rating decision that 
detailed all material facts and reasoning behind the proposal.  
Moreover, the letter apprised the appellant that he had 60 days 
to submit additional evidence demonstrating that his current 
special monthly compensation payments should be maintained.  As 
such, the Board must determine whether the evidentiary 
requirements for discontinuing the special monthly compensation 
based on the need for regular aid and attendance have been met.  

The requirements for a reduction in ratings in effect for five 
years or more are set forth at 38 C.F.R. § 3.344(a) and (b), 
which require that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  
Furthermore, this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for which 
evaluations have been in effect for less than five years, re-
examinations disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  

In this case, by way of history, in a July 2000 rating decision, 
the RO granted  special monthly compensation based on the need 
for regular aid and attendance, effective May 15, 2000.  In a 
January 2006 rating decision, the RO discontinued special monthly 
compensation based on the need for regular aid and attendance, 
effective December 30, 2005.  The Board notes that the special 
monthly compensation was in effect for more than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) 
regarding stabilization of disability evaluations are applicable 
in this appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for how 
long a particular rating has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement that 
VA rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 
4.1, 4.2, 4.13) (1993).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations."  Brown, 5 Vet. App. 
at 421.  Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement under 
the ordinary conditions of life and work.  Id.

The Court has identified "at least four specific requirements" 
applicable to rating reductions in 38 C.F.R. § 3.344(a):

(1) the Board must review "the entire record of examinations and 
the medical - industrial history . . . to ascertain whether the 
recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which 
payments were authorized or continued will not be used as a basis 
of reduction";

(3) "[r]atings on account of diseases subject to temporary and 
episodic improvement, [. . . ] will not be reduced on any one 
examination, except in those instances where all the evidence of 
record clearly warrants the conclusion that sustained improvement 
has been demonstrated"; and

(4) "[al]though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will [consider] 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life". 

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 
3.344(a)). 

In a July 2000 rating decision, the RO granted special monthly 
compensation based on the need for regular aid and attendance, 
effective May 15, 2000.  The basis for the RO's grant was a 
February 2000 VA hospital summary where the appellant was treated 
for a gunshot wound to the back.  He was treated for T1 
myelopathy, neurogenic bowel and bladder, gunshot wound to the 
back, history of bipolar disorder, and sexual dysfunction 
secondary to T1 myelopathy.  Upon discharge, the appellant was 
able to transfer to a wheelchair unassisted and had regained 
function of his bladder as well as sensation to the rectum.  The 
appellant was independent with eating and grooming, upper body 
dressing, and bed to chair transfers.  However, he was modified 
independent with bathing, lower body dressing, toileting, bladder 
management, bowel management, and wheelchair propulsion.  The 
appellant needed total assistance with ambulation and stairs.  
The RO found that the evidence showed that the appellant needed 
the daily assistance of another person in performing routine 
activities.  

The Board finds that in the present case, the compensation 
discontinuance on appeal was based on March 2005 VA general 
medicine and mental disorder examinations that were not 
sufficiently thorough for purposes of establishing discontinuance 
of the special monthly compensation.  

Keeping the requirements of 38 C.F.R. § 3.344(a) in mind, and 
turning to the first of the requirements, the regulation 
provides: "It is essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, including 
all special examinations indicated as a result of general 
examination and the entire case history."  38 C.F.R. § 3.344(a) 
(2010).  The March 2005 mental disorder examination does indicate 
that the examiner made a review of the entire claims file.  
However, the March 2005 VA general medical examination contains 
no finding or recitation of history to reflect that the claims 
folder was in fact reviewed.  Thus, the examiner would not have 
available to him a medical history sufficient for determination 
as to whether the appellant's condition had improved.  As such, 
the Board questions whether the examination as a whole was "full 
and complete" as is required by Green v. Derwinski, 1 Vet. App. 
121 (1991). 

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," the Board 
finds that the March 2005 examinations are not considered to be 
adequate in their amount of detail.  The March 2005 VA general 
medical examination related to whether the appellant's low back 
pain was service-connected and whether his disabilities (cataract 
left eye, pseudofolliculitis barbae of the face, low back pain, 
and calluses of the feet ) affected his employability.  The March 
2005 VA mental disorder examination related only to whether the 
appellant had a current mental disability.  The March 2005 
examiners did not note the effect of the appellant's disabilities 
on his activities of daily living and whether he needed regular 
aid and attendance of another person.  They also gave no 
consideration to the matter of whether the appellant's condition 
had improved.  

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  In this instance, the 
examiners in March 2005 did not provide opinions as to whether 
the appellant's disabilities were less episodic than previously 
noted in the claims folder.  More importantly, on examination, 
the appellant was noted to still have chronic pain in his back, 
and following a gunshot wound that left him paraplegic, he had 
regained the ability to walk, but only with a cane and with 
difficulty.  The evidence of record also indicates that the 
appellant is in need of the regular aid and attendance of his 
sister to complete household chores, including cooking the 
appellant's meals.  The appellant also reports that although he 
ambulates with a cane, he "uses a wheelchair when his body 
freezes."  Although VA medical records dated in June 2005 and 
May 2008 show that the appellant is independent in some of his 
activities of daily living, including feeding and grooming, his 
most recent medical treatment in August 2009 reveals that he 
still uses a wheelchair, only ambulates as tolerated, and 
continues to experience neurogenic bladder/bowel dysfunction.  
The Veteran also asserts that he needs assistance with cooking, 
cleaning, and doing yard work.  Without additional examination 
findings that would clear up any ambiguity, the Board is not 
persuaded that either of the March 2005 VA examinations clearly 
showed sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application. 

Thus, the VA examination reports did not satisfy "the clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of the 
appellant's disability," and were insufficient for the RO to 
achieve a satisfactory inquiry as to "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 413, 420-421.  

Accordingly, the Board finds that the March 2005 VA examinations 
that were relied upon to discontinue the appellant's special 
monthly compensation based on the need for regular aid and 
attendance were not adequate to establish that sustained 
improvement in the disabilities had actually occurred, nor were 
they adequate to establish that any improvement inferred by the 
RO reflected an improvement under the ordinary conditions of life 
and work.  Moreover, the general medical examiner in March 2005 
did not review the appellant's complete medical record prior to 
examining the appellant.  Therefore, the Board finds that 
restoration of special monthly compensation of the surviving 
spouse based on the need for regular aid and attendance is 
warranted.  Brown v. Brown, 5 Vet. App. 413, 420-421; 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 3.344, 3.351, 3.352 (2010).









ORDER

Entitlement to restoration of special monthly compensation for a 
surviving spouse based on the need for regular aid and 
attendance, effective December 30, 2005, is granted.  



____________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


